         Case 1:19-cv-06472-RA-OTW Document 60 Filed 07/02/20 Page 1 of 1
                                                                           USDC-SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                              DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 7/2/2020


 HAMILTON SUNDSTRAND CORPORATION;
 RATIER-FIGEAC SAS,

                               Plaintiffs,                            No. 19-CV-6472 (RA)

                          v.                                                  ORDER

 AIRCRAFT PROPELLER SERVICE, LLC,

                               Defendant.


 RONNIE ABRAMS, United States District Judge:

         The Court will have a telephone conference to discuss Plaintiffs’ pending motion to dismiss four

 of Defendant’s counterclaims on July 10, 2020 at 1:30 p.m. The parties shall use the following dial-in

 information for the conference:

         Call-In Number: (888) 363-4749
         Access Code: 1015508

 The parties are advised that this is a public line – thus available to the public and press – and no

 recordings are permitted. If the parties are unavailable at this time, they should notify the Court and

 propose alternative times for the conference that week.

 SO ORDERED.

Dated:     July 2, 2020
           New York, New York

                                                       Ronnie Abrams
                                                       United States District Judge
